PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,830,578
Issue Date: 5 Jan 2016
Application No. 14/292,596
Filing or 371(c) Date: 30 May 2014
Attorney Docket No. PAGER-1000-D 


:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition pursuant to 37 C.F.R. 
§ 1.78(c) filed on August 30, 2021 to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of two provisional applications.   

The petition pursuant to 37 C.F.R. § 1.78(c) is DISMISSED.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

An original petition pursuant to 37 C.F.R. § 1.78(c) was filed on March 9, 2021 along with, inter alia, the petition fee, the required statement of unintentional delay, and both a certificate of correction and the required fee.  The original 

On renewed petition, items (1) and (3) of 37 C.F.R. § 1.78(c) remain unsatisfied.

Regarding requirement (1) of 37 C.F.R. § 1.78(c), the reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section has not been included, because the corrected/updated ADS cannot be entered.

First, the corrected/updated ADS fails to comply with 37 C.F.R. 
§ 1.76(b)(5) which requires the patent number to appear on the corrected/updated ADS, and the benefit claim on the third page of the corrected/updated ADS and the first-listed benefit claim on the fourth page of the corrected/updated ADS each lacks the required patent number:

Prior-filed application number 13/843,544 issued as U.S. Patent number 8,762,190 on June 24, 2014, and

Prior-filed application number 13/830,644 issued as U.S. Patent number 8,768,737 on July 1, 2014.

Second, the corrected/updated ADS fails to comply with 37 C.F.R. § 1.76(c)(2) in that it fails to contain underlining to indicate what material is to be added to Office records.  See the second-listed benefit claim on the fourth page of the corrected/updated ADS which has only one field underlined:


    PNG
    media_image2.png
    50
    698
    media_image2.png
    Greyscale

[AltContent: ][AltContent: ][AltContent: ]




If the benefit claim is desired, Petitioner should submit a corrected/updated ADS where the material to be added has been underlined, and the material to be removed from Office records has been either stricken-though or placed within brackets.  It is noted that MPEP 601.05(a)(II) sets forth, in pertinent part:

Such a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed, except that identification of information being the identification of the information being changed should be made relative to the most recent filing receipt (emphasis added).

All changes should be based off the most recent filing receipt, which was mailed on June 12, 2014, and sets forth, in pertinent part:
	

    PNG
    media_image3.png
    56
    525
    media_image3.png
    Greyscale


See also Comment 53 in Changes to Implement the Inventor’s Oath or Declaration Provisions of the Leahy-Smith America Invents Act, 77 Fed. Reg. 48776, 48807 (August 14, 2012),1 which sets forth, in toto:

Comment 53: One comment questioned whether a supplemental application data sheet that is the first filed application data sheet must be underlined in its entirety or whether only the information that is different from the information that the Office currently has in its records must be underlined.  One comment recommended that § 1.76 be simplified as it is extensive and burdensome. The comment stated that it is not easy to prepare a supplemental application data sheet since the Office does not provide a supplemental application data sheet form.

Response: In response to the comments, the Office is discarding the notion of the “supplemental” application data sheet. The first filed application data sheet would not need to contain any markings unless
information is being updated or corrected. Additionally, an application data sheet included with an initial submission under 35 U.S.C. 371 would not need to contain any markings. An application data sheet that is updating or correcting information must identify the information that is being changed with underlining for insertions, and strike-through or brackets for text removed.

Emphases added.

Regarding requirement (3) of 37 C.F.R. § 1.78(c), Petitioner has provided the required statement of unintentional delay.  However, the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 C.F.R. § 1.78 was filed more than two years after the date the benefit claim was due.  Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

With this renewed petition, Petitioner has provided, inter alia, a statement of facts from prior counsel, current counsel, and Anthony Rouhier, who is the Assistant General Counsel, Head of Product, Privacy, and Intellectual Property for the Applicant.  However, the latter is insufficient.

The application which matured into this patent was filed on May 30, 2014, and therefore the required reference to the provisional application for which benefit is now sought was due no later than midnight on September 30, 2014.  It follows the period of delay that must be accounted for begins on the following day, October 1, 2014.  However, Mr. Rouhier has indicated that he “started this position … on or about October 2019.”  As such, it is not clear that he is in a position to speak to the Applicant’s awareness and intent during any time that precedes October 2019; moreover, the record is silent as to any attempt Mr. Rouhier might have made to conference with someone who is.

The party whose delay is relevant is the party having the right or authority to present the domestic benefit claim in the above-identified application, and it does not appear that Mr. Rouhier was that party prior to October 2019.  It follows the record does not support a finding that a five-year portion of the period of delay that commences on October 1, 2014 and ends with the last day of September 2019 was unintentional.

Any reply should include a cover letter entitled “Second Renewed Petition pursuant to 37 C.F.R. § 1.78(c).” 

Another certificate of correction and another petition fee are not required.  

Any renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be 2 hand-delivery,3 or facsimile.4  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.5

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Federal Register notice is viewable here: https://www.gpo.gov/fdsys/pkg/FR-2012-08-14/pdf/2012-17907.pdf 
        2 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        3 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        4 (571) 273-8300: please note this is a central facsimile number.  
        5 https://www.uspto.gov/patents/apply